Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the amendment filed on 12/20/21. As directed by the amendment, claims 1, 4, 8, 11, 14, 18, and 20 have been amended, claims 3, 7, 10, 14, 18, and 20 have been amended, and claims 3, 7, 10, 13, and 17 have been canceled. Thus, claims 1-2, 4-6, 8-9, 11-12, 14-16, and 18-21 are pending in the application.
Claim Objections
2.	Claims 1, 8, and 11 are objected to because of the following informalities:  
Regarding claim 1, the phrase “said pins located at or near the hip joint when in use” (ln. 15) should read --said pins configured to be located at or near a hip joint when in use-- to avoid any interpretation that a part of the human body (i.e. the hip joint) is being claimed in violation of 35 USC 101. Similarly, the phrase “said top edge is located above the hip joint and said lower edge extends down into the glute when in use” (ln. 16-17) should read -- said top edge is configured to be located above the hip joint and said lower edge is configured to extend down into the glute when in use--. Similarly, the phrase “said waist support subsystem further includes a rigid back support component with a vertical extension that provides support up the small of the back” (ln. 19-20) should read --said waist support subsystem further includes a rigid back support component with a vertical extension that is configured to provide support up the small of the back--. Finally, it appears the phrase “said upper leg subsystem removed after said upper leg subsystem” (ln. 25-26) should be deleted.
Regarding claim 8, the limitation “the system provides resistance in an inner thigh area” (ln. 1-2) should read --the system is configured to provide resistance in an inner thigh area--.
Regarding claim 11, the term “the hip joint” (ln. 15) should read --a hip joint--. Additionally, the term “the small of the back” (ln. 19-20) should read --a small of a back--.
Appropriate correction is required.
Allowable Subject Matter
3.	Claims 1-2, 4-6, 8-9, 11-12, 14-16, and 18-21 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
	The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 1, the prior art of record does not disclose a system comprising a plurality of subsystems configured to be progressively removed to provide decreasing levels of lower trunk and leg support, said plurality of subsystems including waist, upper leg, lower leg, and foot retention subsystems, said waist subsystem including a curved base having two terminal ends, a top edge and a bottom edge, a vertical extension, and a strap, wherein “said top edge is located above the hip joint and said lower edge extends down into the glute when in use” (ln. 16-17) in combination with the remaining claim limitations.
.
Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785